Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 21, 25, 27, 28, 31, 32, 40 and 41 have been amended as requested in the amendment filed on May 03 2022. Following the amendment, claims 21-22, 25-28, 31-38, 40, 41, 43 and 44 are pending in the instant application.
2.	Claims 21-22, 25-28, 31-38, 40, 41, 43 and 44 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed with Response of May 03, 2022 have been fully considered but found to be not persuasive for reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 21-22, 25-28, 31-38, 40, 41, 43 and 44, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph sets forth the written description requirement as follows: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Compliance with the written description requirement is a question of fact. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991).
The basic function of a patent specification is to disclose an invention. The written description serves a quid pro quo function “in which the public is given ‘meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time.’” Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 922, 69 USPQ2d 1886, (Fed. Cir. 2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609. 63 USPQ2d 1618, (Fed. Cir. 2002)). In other words, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,” Vas-Cath Inc., 935 F.2d at 1563-64, and demonstrate that by disclosure in the specification of the patent. 
In the instant case, claim 21, as currently presented, specifically requires possession of a method comprising subjecting a biological sample to immunoprecipitation using an antibody specific for p53 protein to provide isolated protein followed by subjecting the p53 protein to protease digestion.  The specification as originally filed does not provide support for the invention as now claimed – contacting p53 protein with an antibody specific for p53 protein, which is reasonably expected to form a complex comprising p53 protein bound to the antibody, immediately followed by subjecting p53 protein only to protease digestion. Thus, the written support for the new limitation is not readily apparent in the specification as filed. This affects all depending claims.
Because the instant claims now recite limitations which were not clearly disclosed in the specification as filed, these limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 21-22, 25-28, 31-38, 40, 41, 43 and 44 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/050630, 2016, (the ‘630 patent, references to cited text are made in reference to US Patent 10,183,990, which was issued from the ‘630 document) for reasons of record in section 5 of Paper mailed on February 04, 2022.
At p. 6 of the Response, Applicant argues that, “[I]t is not true that the ‘630 publication teaches the same method as the instant claimed methods “by detecting higher amounts of p53 protein, which is 100% structurally identical to the instant P1 peptide, in blood samples”. The instant claims as amended [do] not detect higher amounts of p53 protein but rather detect specific peptide(s).” Applicant’s argument has been fully considered but is not persuasive because it lacks factual support within the claims, see claim 21, which recites comparing step and “a higher amount of” peptides.
Applicant further argues that “a “peptide” is not “100% structurally identical” to a protein and therefore peptide P1, for example, cannot be structurally identical to p53 protein. Although the term “peptide” and “protein” are not explicitly defined in the specification, “peptide” and “protein” are terms of common usage and readily understood by one of skill in the art”, p. 6, and continuing at p. 7, Applicant explains the difference between a peptide and a protein. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
As fully explained earlier, present claims are directed to methods for the diagnosis of Alzheimer’s disease or progress of cognitive decline leading to dementia in a subject by measuring a higher amount of a biomarker peptide having SEQ ID NO: 1 in plasma sample obtained from the subject by using an antibody comprising a heavy variable chain region comprising CDR1 (SEQ ID NO:10 ), CDR2 (SEQ ID NO: 11) and CDR3 (SEQ ID NO: 12) and a light chain variable region comprising CDR1 (SEQ ID NO:13), CDR2 (SEQ ID NO: 14) and CDR3 (SEQ ID NO: 15). The ‘630 patent teaches diagnostic methods for Alzheimer’s disease and prognostic methods for cognitive impairment, see abstract, by detecting higher amounts of the p53 protein, of which P1 is a fragment. Thus, a peptide having SEQ ID NO: 1 encompasses p53 protein regardless of using the term peptide or protein. The Examiner maintains that the ‘630 fully teaches the antibody recited in present claim 21 as well as methods of using the antibody in diagnostic methods wherein the biomarker is of the same structure as in present claims, and the rejection is maintained. 

Conclusion
7.	No claim is allowed.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
May 9, 2022